BEAM, Circuit Judge,
concurring.
I agree with the court’s opinion that neither federal-question jurisdiction nor ancillary jurisdiction provided a basis for removal in this case. I write separately, however, to highlight the cumulative, purposeful and vexatious nature of this litigation. In my view, the plaintiffs (and their lawyers), through artful pleadings, continue to use the courts as a means of harassment rather than legitimate redress.
*927The district court’s several orders aptly chronicle the tortuous history of this case. Without belaboring the point, I briefly emphasize how this case has progressed through the judicial system. In 2006, the City of Greenwood — at the behest of then-mayor Richard DeCourcy, who lived on Second Avenue — began enacting ordinances to discontinue the flow of truck traffic on the Second Avenue route. Martin Marietta Materials (“Martin”) challenged the ordinances in federal district court. After the district court invalidated the first ordinance, Greenwood went back to the drawing board and enacted a final ordinance, again attempting to prevent quarry trucks from traveling on the Second Avenue route. On February 28, 2007, finding the final ordinance constitutionally suspect, the district court preliminarily enjoined the final ordinance. On July 3, 2008, through oral pronouncement, the district invalidated the final ordinance and permanently enjoined Greenwood from closing off all city routes to quarry truck traffic.
Undeterred by the federal proceedings — and seeking a more favorable outcome — on January 30, 2007, Greenwood and the lawyers involved in this case took its cause to Missouri state court, initiating parallel litigation concerning the final ordinance. Greenwood also added a public nuisance claim to its state complaint, alleging “Defendants’ truck traffic annoys, injures, endangers, renders insecure, interferes with, or obstructs the rights or property of the whole community.” City of Greenwood v. Martin Marietta Materials, Inc., 299 S.W.3d 606, 616 (Mo.Ct.App.2009) (quotation omitted).
After obtaining a nearly $12 million judgment stemming from its public nuisance claims — and notwithstanding the federal preliminary injunction — Greenwood requested the state court to permanently enjoin quarry trucks from using Second Avenue. The state court issued the injunction. Two separate state appeals followed. In the first appeal, the Missouri Court of Appeals upheld the monetary judgment, but in the second appeal, it reversed the state trial court’s injunction. Before entering any subsequent injunctions, the Missouri Court of Appeals cautioned the trial court to “consider thoroughly all previous rulings in state and federal court actions between these parties reflecting on the propriety of injunctive relief prohibiting through trucks in Greenwood.” City of Greenwood v. Martin Marietta Materials, Inc., 311 S.W.3d 258, 268 (Mo.Ct.App.2010). Once the state appeals had concluded, Greenwood and Martin entered into a settlement in which Martin agreed to pay Greenwood $7,000,000 in satisfaction of the state court judgment, and Greenwood designated Second Avenue as the route for quarry truck traffic.
The present litigation now enters its third installment with familiar faces and issues. With DeCourcy no longer the mayor and the City no longer willing to bear the time and expense of excessive litigation, these eighteen individual plaintiffs, who either own property or live on the Second Avenue route, have filled the void. Unsurprisingly, DeCourcy has resurfaced as a plaintiff, and perhaps more unsurprisingly, the same counsel have initiated the matter. This time around the plaintiffs have alleged a private nuisance, not a public nuisance. These claims “overlap and are interrelated.” City of St. Louis v. Varahi, Inc., 39 S.W.3d 531, 536 (Mo.Ct.App.2001); see generally 58 Am.Jur.2d Nuisances § 25 (discussing “mixed nuisances”). Indeed, the only distinguishing characteristic between a public nuisance and a private nuisance is whether damages arise from an offender’s unreasonable interference with either a public *928community right or a private property right. Varahi 39 S.W.3d at 536. No doubt, plaintiffs will present the same proof that the City used to prove its public nuisance claim. Through settlement, the City has already collected substantial nuisance damages on behalf of the “whole community” — including those living on Second Avenue — and this repetitive nuisance claim is nothing more than a repeated attempt to extract damages that have already been paid and extinguished. Although this rendition may technically evade federal jurisdiction, the harassing nature of this litigation and plaintiffs’ counsel’s tactics are apparent. Perhaps timely application of the doctrine of res judicata and collateral estoppel, possibly, accompanied by healthy doses of cost and fee shifting and well-placed lawyer and party sanctions, will return some measure of sensibility to this seemingly everlasting dispute.
I concur.